Citation Nr: 1642207	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from April 1981 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  Hearing loss for VA purposes has not been shown in either of the Veteran's ears.

2.  Pes planus was noted at service entrance, and did not undergo aggravation during service.

3.  The Veteran does not have a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  Pes planus was not aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

3.  A lumbar spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, required notice was met by correspondence from VA to the veteran, and neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Hearing Loss

The Veteran filed his service connection claim for hearing loss in August 2010, which was denied in the August 2011 rating decision.  He asserts that a rifle discharged directly behind his head on the right side, resulting in bilateral hearing loss.

The Veteran's STRs contain the results of audiological testing at the Veteran's enlistment examination in December 1980.  Those results are:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
20
LEFT
5
5
5
0
10

In February 1982, his hearing was noted to be within normal limits.  In May 1982, a rifle was fired one foot from his right ear and he was assessed with tinnitus, which was granted service connection by a November 2012 rating decision.  By July 1982, the Veteran felt his hearing had improved.

Audiological testing from September 1982 showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
40
45
LEFT
5
0
0
0
5

Audiological testing from June 1985 showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
10
30
LEFT
0
0
0
0
10

Finally, at his separation examination in February 1988, audiological testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
10
10
25
LEFT
N/A
0
0
0
0

While, the Veteran indicated that he had ear trouble and hearing loss at his separation examination, audiological testing did not show hearing loss in either ear for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's medical records show that in August 2010, he complained of hearing loss.  He had a brain MRI in September 2010; however, the MRI offered no explanation for his hearing loss.

The Veteran was afforded a VA examination in March 2016, at which audiometric testing showed no hearing loss in the left ear for VA purposes.  However, the examiner opined that despite repeated attempts and reinstructions, the test results for the right ear were not reliable and were not suitable for rating purposes.  The examiner opined that given the results of the examination, the Veteran's right ear hearing was at least as likely as not within normal limits and that his current right ear hearing loss is most likely non-organic and unrelated to his active service.

Regarding the Veteran's left ear, a hearing loss disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim of entitlement to service connection for left ear hearing loss is denied.

Regarding the Veteran's right ear, after weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinion.  This opinion is consistent with the Veteran's STRs and post-service treatment records, which shows no complaints, treatment, or diagnosis of hearing loss until over two decades after his active service.  In addition, objective medical evidence failed to explain the Veteran's hearing loss.  As such, a hearing loss disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. 223, 225.  The claim of entitlement to service connection for right ear hearing loss is denied.

The Board has considered whether the doctrine of reasonable doubt is for application, but concludes that it is not, as the preponderance of the evidence is against the claim.

Pes Planus

The Veteran filed his service connection claim for pes planus in August 2010, which was denied in the August 2011 rating decision.  He asserts that his duties during active service required him to carry heavy equipment.

The Veteran's STRs show that mild pes planus was noted at his entrance examination in December 1980.

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, because pes planus was noted at entry, the presumption of soundness did not attach to this disorder.  The issue in this regard is whether his mild pes planus was aggravated beyond the natural progression of the disease by his active service.

The STRs contain no evidence of any foot complaints, symptoms, or treatment related to his pes planus.  The Veteran had normal examinations of his feet in September 1982, August 1987, and February 1988.  While mild pes planus was noted on the September 1982 examination, it was not noted on the August 1987 and February 1988 examinations.  Furthermore, the Veteran specifically denied having any foot trouble in December 1980 and February 1988.

The Veteran's medical treatment records after his separation from service show he complained of ankle and toe pain in April 2011.

The Veteran was afforded a VA examination in April 2011.  At the examination, the Veteran reported that he was prescribed cushions by a podiatrist in 1992 that he still wore.  He also reported that he had to walk slower due to his feet, although the examiner noted that his gait looked quite normal.  He reported that his right toe and right ankle got stiff and had pain.  Following review of the claims file, interview of the Veteran, and physical examination, the examiner opined that the Veteran's current pes planus was most likely the same pes planus found during his active service.  The examiner noted that the Veteran was noted to have mild pes planus at his entrance examination and that there were no subsequent complaints of foot pain during his active service.  The examiner reported that the Veteran complained of toe and ankle pain, which was likely caused by bilateral calcaneal spurs and osteoarthritis and not due to pes planus, which usually manifested as arch pain.  The examiner reported that calcaneal spurs and toe osteoarthritis were not documents in service and were primarily age related process that were different from pes planus.

Laypersons are competent to testify as to their observations and as to some medical matters, including the existence of pes planus (flat feet).  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The question as to whether his mild pes planus was aggravated by his active service, as opposed to the observation of an existence of pes planus itself, appears to be the type of complex medical matter as to which laypersons are not competent to testify.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's STRs do not document any trouble with his feet during service.  In essence, his STRs do not show a worsening of his pes planus.  The Veteran has not submitted any medical evidence supporting his contention that his pes planus was aggravated by his active service.  The VA examiner opined that the Veteran's current pes planus was most likely the same pes planus found during his active service, but did not conclude that the pes planus was aggravated during service.  As such, the Veteran failed to demonstrate that his mild pes planus was aggravated by service.  Jensen, 19 F.3d 1413, 1417.

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to service connection for pes planus is denied.  

Lumbar Spine Disorder

The Veteran filed his service connection claim for a lumbar spine disorder in August 2010, which was denied in the August 2011 rating decision.  He asserts that he fell 20 to 25 feet during training resulting in low back pain.

The Veteran's STRs show that he denied having any back symptoms at his entrance examination in December 1980.  His STRs do not show he had any symptoms, complaints, or treatment for his back or experienced any fall.  Finally, he had a normal examination of his spine and continued to deny having any back symptoms at his separation examination in February 1988.

The Veteran's medical treatment records after his separation from service do not show any complaints, treatment, or diagnosis for a lumbar spine disorder until December 2008.  While the Veteran reported low back pain, a lumbar spine x-ray was normal.

The Veteran was afforded a VA examination in April 2011.  At the examination, the Veteran reported that he fell off a utility pole in 1983 and that x-rays showed a "hairline fracture lower back area."  Following review of the claims file, interview of the Veteran, and physical examination, the examiner noted that there was no objective evidence of lumbar spine pathology or lumbar radiculopathy.  The examiner noted that the Veteran's STRs did not show any low back complaints and did not contain any information regarding the incident the Veteran described.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board has considered the Veteran's own account of having a lower back disorder, but finds that he is not competent in this case to diagnose such a disorder.  He has not identified a readily observable back abnormality, and given that back diseases are typically processes that are not observable in a manner that allows a layperson to identify and underlying pathological process or to distinguish common symptoms such as pain from a back disorder versus any variety of potential origins, the Board finds that a diagnosis of back disability in this case requires medical evidence.  Even assuming the Veteran were competent to self-diagnose a lower back disorder, the probative value of his opinion is outweighed by that of the VA examiner, who clearly has more education, training and experience than the Veteran in diagnosing medical disorders.  

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a lumbar spine disorder is denied.


ORDER

Service connection for hearing loss is denied.

Service connection for pes planus is denied.

Service connection for a lumbar spine disorder is denied.


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


